IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,650-01 & WR-62,650-02


EX PARTE KEVIN WATTS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 2002CR3470 IN THE 226th JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In February, 2003, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Watts v. State, No. 74,593 (Tex.
Crim. App. Dec. 15, 2004) (not designated for publication).
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact
and conclusions of law.  The trial judge recommended relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a document entitled "Supplemental Application for
Post-Conviction Writ for Habeas Corpus and Brief in Support."  Because this document
was filed after the deadline provided for an initial application for habeas corpus, we find
it to be a subsequent application.  See Art. 11.071.  We further find that the document
fails to meet one of the exceptions provided for in Section 5 of Article 11.071 and, thus,
have no authority to do anything other than dismiss this subsequent application as an
abuse of the writ.  In dismissing the subsequent application, we also expressly reject all
findings and conclusions related to this claim and deny any motions pending that relate to
the claim.
	IT IS SO ORDERED THIS THE 19TH DAY OF OCTOBER, 2005.

Do Not Publish